                                           Case 4:21-cv-02894 Document 1-1 Filed on 09/03/21 in TXSD Page 1 of 2
  JS 44 (Rev. 04/21)                                                                                                      CIVIL COVER SHEET
  The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
  provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
  purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
  I. (a) PLAINTIFFS                                                                                                                                                                 DEFENDANTS
       Roger Fountain                                                                                                                                                               Oportun, Inc.
        (b)       County of Residence of First Listed Plaintiff                                           H_a_r_r_is________                                                        County of Residence of First Listed Defendant                           H~a_r~r~is~-------
                                                       (EXCEPT IN US. PLAINTIFF CASES)                                                                                                                           (/N US. PLAINTIFF CASES ONLY)
                                                                                                                                                                                   NOTE:             IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                                     THE TRACT OF LAND INVOLVED.

       (C)        Attorneys (Firm Name, Address, and Telephone Number)                                                                                                               Attorneys (ff Known)
                                                                                                                                                                                    C. Dunham Biles
                 Pro Se                                                                                                                                                             Fox Rothschi ld LLP
                                                                                                                                                                                    2501 N Harwood Street. Suite 1BOO
                                                                                                                                                                                    Dallas, TX 75201


 II. BASIS OF JURISDICTION (Place an                                                               "X" in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                           ''X" in One Box for Plaintiff
                                                                                                                                                                             (For Diversity Cases Only)                                                     and One Box for Defendant)
01           U.S. Government                                   [)3         Federal Question                                                                                                                             PTF       DEF                                          PTF       DEF
               Plaintiff                                                     (US. Government Not a Party)                                                           Citizen of This Stale                               D   I    D         Incorporated or Principal Place      D    4   D4
                                                                                                                                                                                                                                             of Business In This State

0      2     U.S. Government                                   04          Diversity                                                                                Citizen of Another Stale                            02
                                                                                                                                                                                                                                 □     2   Incorporated and Principal Place
                                                                                                                                                                                                                                                                                □    5   Os
               Defendant                                                     (Indicate Citizenship ofParties in Item Ill)                                                                                                                    of Business In Another Stale

                                                                                                                                                                    Citizen or Subject ofa
                                                                                                                                                                      Foreign Country
                                                                                                                                                                                                                        03
                                                                                                                                                                                                                                 □     3   Foreign Nation
                                                                                                                                                                                                                                                                                □    6   06

 IV. NATURE OF SUIT (Place an                                                  "X"in One Box On/                                                                                                                            Click here for: Nature of Suit Code Descri tions.
                   CONTRACT                                                       TORTS                                                                                 FORFEITURE/PENALTY                                         BANKRUPTCY                       OTHER STATUTES




~
       110 Insurance                                               PERSONAL INJURY     PERSONAL INJURY                                                                  625 Drug Related Seizure                                422 Appeal 28 USC 158         375 False Claims Act
       120Marine                                                  310 Airplane                                 D 365 Personal Injury -                                      of Property 21 USC 881                              423 Withdrawal                376 Qui Tam (31 USC
       130MillerAcl                                               315 Airplane Product                               Product Liability                                  690 Other                                                   28 USC 157                    3729(a))
       140 Negotiable Instrument                                       Liability                               D 367 Health Care/                                                                                                 INTELLECTUAL                400 State Reapportionment
D      150 Recovery of Overpayment                                320 Assault, Libel &                                    Pharmaceutical                                                                                        PROPERTY RIGHTS               410 Antitrust
                                                                                                                                                                                                                            t = : - - - - - - - - - - 1 - - i 430 Banks and Banking
           & Enforcement of Judgment                                   Slander                                            Personal Injury
D      151 Medicare Act                                           330 Federal Employers'                                  Product Liability                                                                                                                       450 Commerce
D      152 Recovery of Defaulted                                       Liability                               D      368 Asbestos Personal                                                                                                                       460 Deportation
           Student Loans                                          340 Marine                                               Injury Product                                                                                                                         470 Racketeer Influenced and
           (Excludes Veterans)                                    345 Marine Product                                      Liability                                                                                                                                   Corrupt Organizations
D      153 Recovery of Overpayment                                     Liability                                  PERSONAL PROPERTY                                                     LABOR                                                                     480 Consumer Credit
           of Veteran's Benefits                                  350 Motor Vehicle                            D 370 Other Fraud                                        710 Fair Labor Standards                                                                      (15 USC 1681 or 1692)
D
X
D
       160 Stockholders' Suits
       190 Other Contract
                                                                  355 Motor Vehicle
                                                                      Product Liability
                                                                                                               D 371 Truth in Lending
                                                                                                               D 380 Other Personal
                                                                                                                                                                            Act
                                                                                                                                                                        720 Labor/Management
                                                                                                                                                                                                                            1--------....--~~
                                                                                                                                                                                                                                SOCIAL SECURITY
                                                                                                                                                                                                                                                                  485 Telephone Consumer
                                                                                                                                                                                                                                                                      Protection Act
D      195 Contract Product Liability                             360 Other Personal                                 Property Damage                                        Relations                                           861 H1A (1395ft)                  490 Cable/Sat TV
D      196 Franchise                                                  Injury                                   D 385 Property Damage                                    740 Railway Labor Act                                   862   Black Lung (923)            850 Securities/Commodities/
                                                                  362 Personal Injury -                                     Product Liability                           751 Family and Medical                                  863   DIWC/DIWW (405(g))              Exchange
                                                                      Medical Malpractice                                                                                   Leave Act                                           864   SSID Title XVI              890 Other Statutory Actions
1-.--..,...;:RE=AL.:::;,,.:.P.:.R:,.:O;.:;P..;:E;.:;R.:.TY=--+-..-C~IVIL;..;:;;;;..RI~G;.;H:,.:T~S.,...._+-.:.P;;;RI;;;S;;,;O;.;NE;.;;;;;.R,;;;.;;P.;;;E;.:;T;.:;I.;;;TI;.;O;.;N;..S;;_+=l 790 Other Labor Litigation           865   RSI (405(g))                891 Agricultural Acts
      210 Land Condemnation                                       440 Other Civil Rights                              Habeas Corpus:                                    791 Employee Retirement                                                                   893 Environmental Matters
D 220 Foreclosure                                                 441 Voting                                          463 Alien Detainee                                    Income Security Act                             t:;i~ii~];;i~~~~~~ii~i;::~:::J 895 Freedom of Information


§D    230 Rent Lease & Ejectment
      240 Torts to Land
      245 Tort Product Liability
      290 All Other Real Property
                                                                  442 Employment
                                                                  443 Housing/
                                                                      Accommodations
                                                                  445 Amer. w/Disabilities -
                                                                                                                      510 Motions to Vacate
                                                                                                                          Sentence
                                                                                                                      530 General
                                                                                                                      535 Death Penalty
                                                                                                                                                                                                                                 870 Taxes (U.S. Plaintiff
                                                                                                                                                                                                                                    or Defendant)
                                                                                                                                                                                                                                871 IRS-Third Party
                                                                                                                                                                                                                                     26 USC 7609
                                                                                                                                                                                                                                                               Act
                                                                                                                                                                                                                                                                  896 Arbitration
                                                                                                                                                                                                                                                                  899 Administrative Procedure
                                                                                                                                                                                                                                                                      AcVReview or Appeal of
                                                                      Employment                                      Other:                                                                                                                                          Agency Decision
                                                                  446 Amer. w/Disabilities -                          540 Mandamus & Other                                                                                                                        950 Constitutionality of
                                                                      Other                                           550 Civil Rights                                                                                                                                State Statutes
                                                                  448 Education                                       555 Prison Condition
                                                                                                                      560 Civil Detainee -
                                                                                                                          Conditions of
                                                                                                                          Confinement
 V. ORIGIN (Place an                              "X" in One Box Only)
DI          Original                      ~2         Removed from                             03              Remanded from                            D4          Reinstated or                 D      5 Transferred from                 D6    Multidistrict         D8     Multidistrict
            Proceeding                               State Court                                              Appellate Court                                      Reopened                               Another District                       Litigation -                 Litigation-
                                                                                                                                                                                                          (specify)                              Transfer                     Direct File
                                                                     Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                                       47 U.S.C. 227
VI. CAUSE OF ACTION                                                 f ----------------------------------
                                                                    Brief description of cause:
                                                                     Alleged violations of the Telephone Consumer Protection Act and harassment

VII. REQUESTED IN                                                   □ CHECK IF TIIlS IS A CLASS ACTION                                                                  DEMAND$                                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                                       UNDER RULE 23, F.R.Cv.P.                                                                                                                                         JURY DEMAND:                □ Yes       ix]No

VIII. RELATED CASE(S)
                                                                          (See instructions):
      IF ANY                                                                                                    JUDGE                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ DOCKET NUMBER _ _ _ _ _ _ _ _ _ __

DATE                                                                                                                 SIGNATURE OF ATTORNEY OF RECORD
 09-03-2021                                                                                                         Isl C. Dunham Biles, Attorney for Oportun, Inc.

FOR OFFICE USE ONLY

     RECEIPT#                                          AMOUNT                                                               APPLYING IFP                                                                JUDGE                                     MAG. JUDGE
                      Case 4:21-cv-02894 Document 1-1 Filed on 09/03/21 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 04/21)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county ofresidence of the "defendant" is the location of the tract ofland involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331 , where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
        that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. ( 1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date ofremand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statute.

VI.     Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
        numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
